DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0186850) in view of Motonari et al (US 2002/0005017), in the alternative, in view of Schubert et al (US 2010/0178767).
With regards to claims 1, 7,11-12 and 15-18, Wang et al disclose a process for chemical mechanical polishing (CMP) a substrate, wherein the substrate could be cobalt (Co) as a barrier layer [0004] using a CMP slurry composition comprising abrasive particles (reads on the claimed inorganic particles), an organic complexing compound for Cu or Co ion complexion, a Co corrosion inhibitor that is 0.01-1.0 wt % of the slurry, an oxidizer, and a solvent.  The slurry has a pH of 7-12 [0006]. In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
The claimed pH range of 7.2 to 9.4 would have been obvious over the range of pH of 7-12 by Wang et al because they are close enough that one of ordinary skill in the art would have expected them to have the same properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.I.
Wang et al disclose that cobalt being used as a barrier layer (16), while copper is the conductive filler (18) in the Figure 1A (see also [0014]); and existing or conventional copper polishing slurries for polishing of copper do not appear to give satisfactory CMP performance when the barrier layer is cobalt, However, new slurry formulations, with proper selection of cobalt corrosion inhibitor, may be able to provide satisfactory performance, such as high removal rate and low defects [0004].
Wang et al disclose that the Co corrosion inhibitor may include an organic compound with an amine functional group.  The Co corrosion inhibitor may include triazole, benzotriazole (BTA) or melamine [0007]. 
Wang et al fail to disclose the specific triazine derivative selected form the group listed as the component (B) in claims 1 and 11.
However, Motonari et al disclose an aqueous dispersion for polishing metal, wherein the metal comprises copper [0017] and the dispersion includes an organic compound, which organic compound with an effect of inhibiting generation of pits on 2,4-diamino-6-diallylamino-1,3,5-triazine [0010].
Both the Wang et al and Motonari et al are dealing with polishing copper film and specifically, Wang et al disclose an improved copper polishing composition with proper cobalt (Co) corrosion agent (see [0008] in Wang et al).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Motonari et al’s teaching of using the heterocyclic organic compound into Wang et al’s teaching with an effect of inhibiting generation of pits on polishing surfaces as taught by Motonari et al.	
Wang et al disclose that the organic complexing compound may include glycine (reads on the claimed amino acid). So, Wang et al disclose the content of the Co corrosion inhibitor, such as melamine is 0.01-1.0 wt % [0006] and aforesaid overlaps the claimed range of “0.003-0.1 wt %”.

In the alternatively, Schubert et al disclose a chemical mechanical polishing composition, which comprises a corrosion inhibitor or other additives may be chosen form one or more di or tri-carboxylic acid [0143], where typical example of such triazinetriiminocarboxylic acids such as 6,6',6''-(1,3,5-triazine-2,4,6-triyltriimino)trihexanoic acid [0152].
Schubert et al also disclose that the composition being used to polish metal surfaces [0015],[0174]-[0175].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Schubert et al’s teaching of the introduction of the specified corrosion inhibitor 6,6',6''-(1,3,5-triazine-2,4,6-triyltriimino)trihexanoic acid into Wang et al’s teaching for effectively preventing metal corrosion as taught by Schubert et al. Furthermore, it would have been simple substitution of known materials for predictable result.
With regards to claims 2-3, Wang et al disclose that the abrasive particles can be an oxide, such as fumed or colloidal aluminum oxide or silica [0017].
With respect to claim 8, Wang et al disclose that the organic complexing compound, such as glycine may be 0.2-2.0 wt % of the slurry [0007] and such range overlaps the claimed range, overlapping ranges are prima facie obvious, MPEP 2144.05.
With respect to claims 9-10, Wang et al disclose that the oxidizer may include ammonium peroxide or hydrogen peroxide [0007].
With respect to claim 11, Wang et al disclose above and also disclose that  the oxidizer may be 0.5-1.0 vol % of the slurry [0007] and such range overlaps the claimed range, overlapping ranges are prima facie obvious, MPEP 2144.05.
With respect to claims 13-14, without showing any criticality of such limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed etch rate and the removal rate of the 
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713